Name: Commission Regulation (EEC) No 3857/91 of 30 December 1991 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 91No L 362/78 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3857/91 of 30 December 1991 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of: the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 27 December 1991 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (I0) as last amended by Regulation (EEC) No 1740/78 (") the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy Q, as last amended by Regu ­ lation (EEC) No 2205/90 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 3821 /91 Q ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 (8) amended Council Regulation (EEC) No 2744/75 (9) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 : . The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 3821 /91 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 2 (2) OJ No L 353, 17. 12. 1990, p . 23 . 3) OJ No L 166, 25. 6 . 1976, p. 1 . This Regulation shall enter into force on 1 January 1992. (4) OJ No L 177, 24. 6 . 1989, p. 1 . (Ã  OJ No L 164, 24. 6. 1985, p. 1 . I6) OJ No L 201 , 31 . 7 . 1990, p. 9 . 0 OJ No L 357, 28 . 12. 1991 , p . 84. (8) OJ No L 182, 3 . 7. 1987, p. 49. O OJ No L 281 , 1 . 11 . 1975, p. 65. (,0) OJ No I. 168, 25. 6 . 1974, p . 7. (") OJ No I. 202, 26. 7. 1978 , p. 8 . 31 . 12. 91 Official Journal of the European Communities No L 362/79 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 30 December 1991 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies ACP or OCT Third countries (other than ACP or OCT)(8) 1102 30 00 155,47 158,49 1102 90 30 246,31 252,35 1102 90 90 148,53 151,55 1103 12 00 246,31 252,35 1103 14 00 155,47 158,49 1103 19 90 148,53 151,55 1103 21 00 294,12 300,16 1103 29 30 246,31 252,35 1103 29 50 155,47 158,49 1103 29 90 148,53 151,55 110412 10 139,58 142,60 1104 12 90 273,68 279,72 110419 10 294,12 300,16 1104 19 91 264,01 270,05 1104 19 99 262,12 268,16 1104 22 10 10 (4) 139,58 142,60 1104 22 10 90 (*) 246,31 249,33 1104 22 30 246,31 249,33 1104 22 50 218,94 221,96 1104 22 90 139,58 142,60 1104 29 11 217,32 220,34 1104 29 19 232,99 236,01 1104 29 31 261,44 264,46 1104 29 39 232,99 236,01 1104 29 91 166,67 169,69 1104 29 99 148,53 151,55 1104 30 10 122,55 128,59 No L 362/80 Official Journal of the European Communities 31 . 12. 91 (ECU/tonne) CN code Import levies ACP or OCT Third countries (other than ACP or OCT)(8) 1107 10 11 290,85 301,73 1107 10 19 217,32 228,20 1108 11 00 359,48 380,03 1108 19 10 222,94 253,77 1109 00 00 653,60 834,94 (4) Taric code : clipped oats. 0 Taric code : CN code 11042210, other than 'clipped oats'. (8) On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 .